DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         Cross-Reference to Related Applications
2.   This application is a CON of 16/682,098 11/13/2019 PAT 10903294. 
                                                            Oath/Declaration
3.   The oath/declaration filed on 01/05/2021 is acceptable.
                                                 Information Disclosure Statement
4.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 01/05/2021
                                                             Specification
5.    The specification is objected to for the following reason: 
   i) The title of the invention is not descriptive. A new title is required that is clearly
indicative of the invention to which the claims are directed (see MPEP 606.01).
       ii) On the specification filed on 01/05/2021, paragraph [0001], line 2, insert – now PAT 10,903,294 -- after “…November 13, 2019”.
      The specification needs to be updated.
                                                       Double Patenting
       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
         A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).

         Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
6.  Claims 1-7 and 12-14 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-7 and 18-20 of Bang et a., hereafter “Bang” (U.S. Patent No. 10,903,294 B2). 
      Claims 1-7 and 12-14 of the instant application set forth the same inventive as claims 1-7 and 18-20 of commonly assigned U.S. Patent No. 10,903,294 B2.
       Independent claim 1-2 and 18  of Bang (Patent No. 10.903,294 B2) recites “the plurality of dams being extended in a longitudinal direction of the first peripheral part and arranged in a direction crossing the longitudinal direction” is narrower than independent claims 1-2 and 17 of the instant application that recites “the plurality of dams being extended in a first direction of the first peripheral part and arranged in a second direction crossing the first direction”” and also in the independent claim 1 of Patent No. 10,903,294 B2 recites “the plurality of dams including a stack of a first organic insulating layer and a second organic insulating layer” is narrower than “each of the plurality of dams including at least of a first organic insulating layer and a second organic insulating layer”  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations in the present invention and the claimed limitation in Bang (U.S. Patent No. 10,903,294 B2) provide the same similar function, performance, meaning purposes
       Claim 2 of the instant application sets for the same invention as claim 2 Bang (U.S. Patent No. 10,903,294 B2).
       Claim 2 of the instant application sets for the same invention as claim 3 Bang (U.S. Patent No. 10,903,294 B2).
       Claim 4 of the instant application sets for the same invention as claim 4 Bang (U.S. Patent No. 10,903,294 B2).
       Claim 5 of the instant application sets for the same invention as claim 5 Bang (U.S. Patent No. 10,903,294 B2).
       Claim 6 of the instant application sets for the same invention as claim 6 Bang (U.S. Patent No. 10,903,294 B2).
       Claim 7 of the instant application sets for the same invention as claim 7 Bang (U.S. Patent No. 10,903,294 B2).
7.   Claims 8-11 is provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 2 of Bang (U.S. Patent No. 10,903,294 B2) in view of PARK et al., hereafter “PARK” (U.S Publication No. 2018/0033832 Al).
        Claims 8-9 of the instant application sets for the same invention as claims 2-7 of Bang (U.S. Patent No. 10,903,294 B2) with the exception that further comprising: an encapsulation layer on the common electrode of the display part and wherein the encapsulation layer includes a sequential stack of an inorganic layer, an organic layer, and an inorganic layer.
        PARK, however, discloses further comprising: an encapsulation layer (TFE) on the common electrode (CE) of the display part and wherein the encapsulation layer (TFE) includes a sequential stack of an inorganic layer, an organic layer, and an inorganic layer (e,g. Fig. 6B and para [0111]).
        It would have been obvious to one having ordinary skilled in the art before the effective filing date of the invention was made to modify the teaching of Bang to provide 
further comprising: an encapsulation layer on the common electrode of the display part and wherein the encapsulation layer includes a sequential stack of an inorganic layer, an organic layer, and an inorganic layer as taught by PARK for a purpose of preventing the display device from damage.
        Claim 10 of the instant application sets for the same invention as claims 2-7 of Bang (U.S. Patent No. 10,903,294 B2) with the exception that further comprising: a first touch electrode of a touch sensor on the encapsulation layer of the display part; a second touch electrode of the touch sensor on the first touch electrode of the display part; and an interlayer insulating layer between the first touch electrode and the second touch electrode
        PARK, however, discloses further comprising: a first touch electrode (TS-CL1) of a touch sensor on the encapsulation layer (TFE) of the display part; a second touch electrode (TS-CL2) of the touch sensor on the first touch electrode (TS-CL1) of the display part; and an interlayer insulating layer (TS-LIL/TS-MIL/TS-HIL) between the first touch electrode (TS-CL1) and the second touch electrode (TS-CL2)
(e,g. Fig. 4A, 8B and para [0120]-[0122]).
        It would have been obvious to one having ordinary skilled in the art before the effective filing date of the invention was made to modify the teaching of Bang to provide 
further comprising: a first touch electrode of a touch sensor on the encapsulation layer of the display part; a second touch electrode of the touch sensor on the first touch electrode of the display part; and an interlayer insulating layer between the first touch electrode and the second touch electrode as taught by PARK for a purpose of improving the performance of the display device.
       Claim 11 of the instant application sets for the same invention as claim 2 of Bang (U.S. Patent No. 10,903,294 B2) with the exception that wherein the substrate includes a plurality of plastic layers
        PARK, however, discloses the base layer SUB may include at least one plastic film. The base layer SUB may be a flexible substrate and may include a plastic substrate, a glass substrate, a metal substrate, or an organic/inorganic-mixed material substrate (e,g. Fig.4A and para [0079]).
        It would have been obvious to one having ordinary skilled in the art before the effective filing date of the invention was made to modify the teaching of Bang to provide the substrate includes a plurality of plastic layers as taught by PARK for a purpose of providing more flexible, elasticity and low cost for the display device.
                                                               Conclusion
7.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892